DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “typically” in claim 1 is an exemplary- and optional-language term which renders the claims indefinite, because it is unclear if the instantly recited phrasing following the term “typically”, (like with the terms “preferably”, “for example”, and “such as”) are intended limitations of the claim or merely exemplary, and the intended scope of the claim is therefore unclear.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth above.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 10, 13-17, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (CN 101199315 A; IDS, see English abstract; see also English/Google Machine Translation, instantly made of record).
The instant claims are drawn to a product (claim 20) and process of making thereof (claims 1-19). The process is drawn to treating an invertebrate by the steps of:
(a) perforating and extracting the invertebrate materials to provide
(i) a solid component optionally comprising a chitinous exoskeleton and residual protein and oils; and 
(ii) a liquid component optionally comprising hemolymph, oils, and residual chitin;
(b) separating component (i) from (ii);
(c) optionally, separating (ii) into a lipid and nonlipid fraction;
(d) providing one or more growth media, comprising, or consisting of, (i) and/or (ii), and optionally one or more additives;
(e)subjecting one more of the growth media to microbial fermentation; and
(f) inhibiting or terminating microbial fermentation.
In interpreting the claims, please note, the following:
(1) the “optional” and “typically” phrasing  is not required of the claims (italicized above with respect to claim 1 for reference); 
(2) the “microbial fermentation” of steps (e), (f), and the subsequent “wherein” clause are not required by the claims to be the same microbial fermentation(s); 
(3) the method of claim 1 does not identify how the “separating” of step (c) integrates into the process and steps subsequent thereto, and 
(4) the method of claim 1 also concludes with step (f) which does not identify a resulting material meeting the animal food or animal food.

	Chen (CN ‘315) anticipates the claims by teaching (see English abstract; see also Machine Translation, Summary of Invention at page 2, preparation embodiments 1-3 at pages 3-4, claims), a product and process of making a food product comprising providing larvae of yellow mealworm, Tenebrio molitor (invertebrates, larvae, chitin, lipid (and non-lipid), and oil comprising matter). The larvae is pulped (“fiberized”; broadly, pulverized, perforated and extracted), 80-mesh screened, mixed with sugar, salt, and active bacteria which is broadly and reasonably interpreted as meeting the claimed process steps (a) (perforating and extracting), (b) (solid-liquid separation, lipid and non-lipid fractioning), and (d) (providing growth media and subjecting to microbial growth and fermentation). Chen further teaches vacuum-sealing and packaging (inhibiting/terminating fermentation, separating a liquid component) to obtain the product (a food/additive, separating or removing a solid, lipid, or ferment component thereof). The active bacteria mixture is taught as inclusive of including Lactobacillus acidophilus, Saccharomycete, a lactic acid bacteria, and Lactobacillus plantarum therewith (one or more bacteria of instant claims 3-5; Lactobacilli (see instant claims 14,15)).
 	 Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 102 as being unpatentable over Klunder et al (Food Control, 2012, 26, pp 628-631; IDS) 
	The instant claims are as of record above. 
Klunder et al anticipates the claims by teaching edible insect materials were known at the time of the instant invention effective filing date, including teaching food products and methods of making thereof comprising separating and fermenting invertebrates (providing fresh, processed, or stored insect source material). Klunder et al teaches a process of making a food product from insects, including mealworms and crickets, the process comprising preparing the insects by rinsing and boiling in water and drying same, broadly interpreted also as a solid/liquid and lipid/nonlipid separating (see Klunder at 2.1). The prepared material is added to and mixed and/or ground to a solid flour composite material. This mixture is then fermented in a lactic acid fermentation (Id. at 2.4) and the fermentation mixture is reused in fermentation cycles (recycled) “in order to accelerate the acidification” and motivates such usage for the benefit of “decreased pH in lactic acid fermented products prevents the growth of potentially harmful microorganisms” (Id. at 4), which comprises repetitive fermenting steps followed by ending the fermentation and harvesting (broadly multiple separations and (re)mixing steps) the product. The insects used include mealworms and crickets, and the fermentation is inclusive of Bacillus of B. licheniformis, B. subtilis, and B. megaterium (Id. at 3.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 101199315 A) as applied to claim 1, 3-5, 7, 10, 13-17, and 20 above, and further in view of Vladimironova (RU ‘407; IDS).
The instant claims are further drawn to one or more of washing, culling, and pasteurizing the invertebrates and separating lipid and non-lipid fraction of the liquid component.
It would have been obvious to have at the time of the instant invention effective filing to have washed, culled, and/or pasteurized the invertebrates, because one would have appreciated based upon the general skill and knowledge of one of skill in the art the benefit, in general, of reducing potential contaminants and/or pathogens from the source insect material that would be provided by washing and/or pasteurization, and further because washing and rushing (perforating and extracting) were known in the art, including for insect processing, as taught by Vladimironova (RU ‘407), which teaches (see entire document, abstract for example) in a process providing steps of washing insects, defatting, crushing, defatting (broadly lipid:nonlipid and solid:lipid separating), and fermenting – and motivated thereby to effect increased/extended storage and increased protein output. Chen and Vladimironova are relied upon for the reasons discussed above.  If not expressly taught thereby, based upon the overall beneficial teaching provided by the references with respect to separating and fermenting insect materials to provide food products in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable sequence of steps or choice of invertebrate material and ranges (fermentation conditions, including selection of fermentation organism and conditions therewith, in which to perform such the separation and optimal fermenting into food product), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 


Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).





	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 20 is directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 20 is drawn to a composition (for the intended as or a component of an animal food) inclusive of and formable entirely from natural ingredients, as instantly claimed. The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein).  The cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements. 
Furthermore, the claims do not integrate the composition into a distinguishing practical application (for example, do not broadly or specifically recite a distinguishing dosage form(s) of the animal food or component other than the natural form(s), nor reciting of distinguishing dietarily-/therapeutically-effective amounts of the material), but merely recites the natural materials themselves or a multiplicity of natural materials, an intended use as animal food or components therefor, and claimed with a generality so as to remain undistinguished from mere combination of some non-enumerated natural component materials thereof (remains inclusive of a mere combination of natural materials).
 Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural extracts (such as from two or more natural materials/invertebrates) does not remove the claims from reading upon a judicial selection (e.g. see Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no evidence of a marked difference brought about by combining the instantly claimed natural materials/natural component materials.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.
	
	Conclusion
No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655